t c summary opinion united_states tax_court james joseph timmerman petitioner v commissioner of internal revenue respondent docket no 10735-o00s filed date james joseph timmerman pro_se donald brachfeld for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether a distribution received by petitioner in from his deceased brother’s profit-sharing_plan is includable in petitioner’s gross_income and whether petitioner is liable for an accuracy-related_penalty for substantial_understatement of income under sec_6662 a the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in jersey city new jersey petitioner’s brother martin timmerman martin died intestate on date on date petitioner was appointed letters of administration from the surrogate’s court of hudson county new jersey to administer and settle martin’s estate prior to his death martin worked for jp morgan and held a deferred interest in a profit-sharing_plan plan ina letter dated date from gary d naylor vice president of jp morgan petitioner was notified of the monetary balance in the plan and that he was the sole beneficiary of martin’s plan attached to the letter were an explanation of payment options - - with tax implications and a jp morgan election form petitioner failed to respond to this correspondence because i was working to settle my brother’s estate and i made no choice at that time at the time of martin’s death the balance in the plan was dollar_figure martin died at the age of years prior to the commencement of any distributions from the plan petitioner received a check dated date from the chase manhattan bank for dollar_figure reflecting the total net distribution of his brother’s plan the check was payable to james j timmerman individually on or about date petitioner contributed the total net distribution from the plan into an account at charles schwab co originally titled martin c timmerman in trust for james timmerman petitioner made a second contribution of dollar_figure on or about date from his own funds to keep the account intact according to petitioner martin opened this account for the benefit of petitioner in and after the date contributions the account was retitled the james j timmerman beneficiary charles schwab co cust inherited ira inherited ira at trial petitioner provided a document entitled death the total gross distribution from the plan was dollar_figure less dollar_figure withheld for federal_income_tax - benefit election - nonspousal beneficiary the deferred profit-- sharing plan of morgan guaranty trust company of new york and affiliated companies for united_states employees election form it appears on the face of the election form that petitioner completed signed and dated the form date under the benefit election paragraph petitioner checked off the box next to the choice annual installments over years beginning in the year the participant would have attained age no younger than or no older than petitioner left the blanks unanswered the election form requested that petitioner return the completed form by date it appears however that the form was never sent to morgan guaranty trust company of new york and therefore the election was never in effect petitioner failed to provide at trial any fully executed election forms mail receipts or other information to show that an election was made according to petitioner he misplaced a folder of mail receipts and other documents and it could not be retrieved petitioner received a form 1099-r distributions from pensions annuities retirement or profit--sharing plans iras insurance contracts etc issued from american century services corp for jp morgan reflecting a gross distribution of dollar_figure and federal_income_tax withheld of dollar_figure - - petitioner timely filed his return without reporting the income as reflected on the form 1099-r and claimed federal_income_tax withheld of dollar_figure petitioner received a refund of dollar_figure for his federal_income_tax for respondent issued a notice_of_deficiency determining that petitioner received income of dollar_figure the derivation and the computation of the amount reported on form 1099-r by american century services are not in dispute the only question is whether this amount is includable in petitioner’s gross_income for petitioner contends that the distribution is not subject_to tax because it was a trustee-to-trustee or institution-to- institution transfer it appears that petitioner further contends that he received the distribution from martin’s plan as the administrator of the estate rather than the beneficiary we disagree with both of petitioner’s arguments respondent’s determination is presumed correct and petitioner bears the burden of proving that respondent’s determination is erroneous rule a 290_us_111 because petitioner failed to introduce any credible_evidence he failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue as to the accuracy-related_penalty we find that respondent has satisfied his burden of continued -- - gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes items included under sec_72 relating to annuities petitioner does not dispute that he received the money from martin’s plan in petitioner instead argues that the transfer of martin’s plan into the inherited ira should not be characterized as a taxable_distribution of martin’s plan but rather a tax exempt trustee-to-trustee transfer the law is clear sec_402 generally provides that any amount actually distributed to any distributee by any employees’ trust such as martin’s plan shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 provides that certain amounts paid to an employee from a qualified_trust are considered rollover distributions and thus excludable from income under sec_402 a transfer from a qualified_plan to an eligible_retirement_plan including an individual_retirement_account described in sec_408 or individual_retirement_annuity described in sec_408 shall be treated as a rollover_contribution described in sec_408 however sec_408 c specifically denies the rollover continued production under sec_7491 because the record shows that petitioner failed to include the income on his return 116_tc_438 treatment of inherited accounts including inherited individual_retirement_accounts or annuities sec_402 permits rollover treatment to a distribution made to a spouse after the death of the employee however the regulations state that such rollover treatment is limited to the spousal beneficiary accordingly a distribution to a non-spousal beneficiary does not receive rollover treatment and therefore is taxable to the beneficiary upon receipt of the distribution petitioner is not the employee of the plan or the employee’s spouse rather petitioner is the non-spousal distributee and sole beneficiary of martin’s plan petitioner received the total net distribution of martin’s plan in his individual name petitioner then contributed the total amount into the inherited ira we have no election form or other document reflecting a valid annuity_payment election rather we have petitioner’ sec_3 sec_1_402_c_-2 q a-12 b income_tax regs provides the following q-12 how does sec_402 apply to a distributee who is not an employee a-12 b non-spousal distributee a distributee other than the employee or the employee’s surviving_spouse or a spouse or former spouse who is an alternate_payee under a gualified domestic_relations_order is not permitted to roll over distributions from a qualified_plan therefore those distributions do not constitute eligible rollover distributions under sec_402 and are not subject_to the 20-percent income_tax_withholding under sec_3405 --- - self-serving statements as our only evidence the facts presented before us leave us no other choice but to find that the receipt of the plan’s total net distribution is a lump sum distribution from martin’s plan petitioner’s final argument is that he received the total_distribution of the plan as the personal representative of martin’s estate and not in the capacity of the sole beneficiary we find no merit in petitioner’s argument under new jersey law a pension_plan like an insurance_policy is a nontestamentary asset and therefore generally not subject_to administration under a probate_estate see czoch v freeman a 2d n j super ct app div we find that petitioner received the total plan amount in his individual capacity as the beneficiary and not the personal representative of martin’s estate the pertinent part of sec_402 a states a lump sum distribution for purposes of this section and sec_403 the term lump sum distribution means the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient- on account of the employee’s death from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 or from a plan described in sec_403 xk kek --- - based upon the above we find that petitioner received a lump sum distribution in his individual name as the beneficiary of martin’s plan accordingly dollar_figure is includable in petitioner’s gross_income the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to any substantial_understatement_of_income_tax sec_6662 b a substantial_understatement exists where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 petitioner failed to address the accuracy-related_penalty and offered no evidence that he had reasonable_cause for the underpayment petitioner apparently sought no advice on the matter and made no argument at trial accordingly we sustain respondent’s determination we have considered all arguments made by the parties and to the extent not discussed above conclude they are irrelevant or without merit -- - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
